DETAILED ACTION
Claims 21-40 are pending. Claims 1-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020 and 01/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,764,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed. 
Examiner’s Statement of Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: After a fully conducted search, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Ramachandran et al. (US Pub No. 2016/0078431) discloses aggregated transaction data from a transaction data provider may be encrypted and exchanged with a content item selection system using commutative encryption algorithms.  The transaction data provider and content item selection system may utilize a set of common identifiers that are each encrypted using a respective commutative encryption algorithm of the transaction data provider or content item selection system.  The other of the transaction data provider or content item selection system encrypts the single-encrypted common identifier using a respective commutative encryption algorithm to generate double encrypted common identifiers.  The double encrypted common identifiers may be used to match a set of common identifiers with transaction data.  The transaction data may be encrypted and/or may include random offset values (Ramachandran, Abstract), Yung et al. (US Patent No. 9,641,332) discloses measuring a campaign performance includes transforming identifiers into non-identifiers, and providing the non-identifiers to an external processing party; receiving encrypted non-identifiers comprising the non-identifiers after encryption by the external processing party, other non-identifiers, spending values, and a public cryptographic key, each member of the other non-identifiers being associated with a corresponding member of the spending values; encrypting the non-identifiers to generate other encrypted non-identifiers, and determining an intersection of the encrypted non-identifiers and the other encrypted non-identifiers to generate common encrypted non-identifiers; identifying Yung, Abstract), David et al. (US Pub No. 2013/0290700) discloses accepting from a user identifier encryption entity at least one encrypted identifier corresponding to a user having at least one instance of data for encryption; encrypting the at least one instance of data to produce level-one-encrypted data; associating the at least one encrypted identifier with the level-one-encrypted data, wherein a level-one decryption key for the level-one-encrypted data is inaccessible to the user identifier encryption entity; and transmitting the level-one-encrypted data and associated encrypted identifier. (Davis, Abstract), Camenisch et al. (US Pub No. 2018/0227278) discloses communicating messages between sender and receiver computers, connectable via a network to a system of servers, based on authentication of receiver passwords, associated with respective receiver IDs, by the system.  A method is also provided for receiving a message from a sender based on authentication of a receiver password, associated with a receiver ID, by a system of servers, in a network, wherein each server stores for the ID a ciphertext produced by encrypting the receiver password under a public key via a homomorphic threshold encryption scheme having a threshold, and a key-share of a secret key corresponding to that public key, and stores an encrypted message from the sender encrypted under the public key. (Camenisch, Abstract), Guha et al. (US Pub No. 2012/0311035) discloses protecting user privacy in connection with attribute-based matching services (Guha, Abstract), Stack et al. (US Pub No. 2011/0060905) discloses facilitating confidential and secure sharing of anonymous user profile data to improve the delivery of customized content.  Embodiments of the invention provide a data appliance to Stack, Abstract), Salek et al. (US Pub No. 2017/0026352) discloses a matching identifiers between multiple datasets are described herein. (Salek, Abstract), Vanden Berghe et al. (US Pub No. 2008/0137840) discloses  performing a privacy enhanced comparison of a plurality of data sets includes allocating a private encryption key to each of the data sets; performing an encryption operation for each of the data sets, the encryption operation comprising generating a commutatively encrypted data set of the respective data set, wherein the commutatively encrypted data sets are generated by successively applying a keyed commutative encryption function on the respective data set with the private encryption key of the respective data set itself and with the private encryption keys of the other data sets; and comparing the commutatively encrypted data sets. (Vanden Berghe, Abstract) and El Emam et al. (US Pub No. 2015/0288665) discloses secure linkage between databases allows records of an individual in a first database to be linked to records of the same individual in a second database without disclosing or providing personal information outside of either database or system responsible for controlling access to the respective databases.  As such, records of individuals may be securely linked together without compromising privacy or security of the databases. (El Emam, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “the one or more first data sets each comprising a first match key and a first user identifier associated with the first party system and the one or more second data sets each comprising a second match key and a second user identifier associated with the third party system; generating, by the first party system, one or more re-encrypted second data sets by encrypting the one or more encrypted second data sets; and assigning, by the first party system and based on matching relationships between first and second match keys of the one or more re-encrypted first data sets and the one or more re- encrypted second data sets, bridge identifiers for first user identifiers associated with the first party system and second user identifiers associated with the third party system, the matching relationships indicating links between the first and second match keys and the bridge identifiers linking the first user identifiers and second user identifiers” (as recited in claims 21, 30 and 34). Claims are allowed in light of the above claim limitation when in combination with the remaining claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437